DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 12/9/21.   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1, 4 - 8, 11 and 12 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a processing module, electrically connected to the inertial sensing module so as to control operations of the inertial sensing module, in which the inertial sensing module transfers the digital signal change data to the processing module which then, based on the received digital signal change data, calculates a pedaling frequency and a pedaling force during the operation of the bicycle, and in which the acquired pedaling frequency and the pedaling force are determined and analyzed by means of acceleration peaks or angular acceleration peaks in the acceleration or angular acceleration waveforms” in combination with the other limitations presented in claim 1 and “calculating at least the pedaling frequency and the pedaling force during the operation of the bicycle, in which the acquired pedaling frequency and the pedaling force are determined and analyzed by means of the acceleration or angular acceleration peak in the acceleration or angular acceleration waveforms” in combination with the other limitations presented in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/8/22